DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
Claims 1-15 and 18-24 are canceled.
Claims 27-35 are rejoined herein as the elected generic claim is deemed free of prior art.
Claim Rejections - 35 USC § 112
The rejection of claims 16, 17, 25 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on March 5, 2020 is withdrawn in view of the Amendment received on January 8, 2021.

Rejection – Necessitated by Rejoinder
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27 recites the phrase, “the isolated nucleic acid ligase.”
	There is insufficient antecedent basis for this limitation in the claim.
	For the purpose of prosecution, the phrase has been construed to mean, “the nucleic acid ligase”.
	Claim 27 is also indefinite for the phrase, “the first double-stranded nucleic acid undergoes a ligation reaction.	It is unclear whether the phrase is referencing, “the first copy of a single template linear double-stranded nucleic acid” or a first double-stranded nucleic acid formed during the ligation or the amplification process.
	For the purpose of prosecution, the former interpretation is assumed.
	Claim 30 is indefinite for the same reason regarding the phrase, “the first double-stranded nucleic acid”.
	For the purpose of prosecution, the phrase has been construed to refer to “the first copy of the single template linear double-stranded nucleic acid”.
	Claims 28-35 are indefinite by way of their dependency on claim 27.
Conclusion
Claims 16, 17, 25, and 26 are allowable.
Claims 27-35 are rejected.
	Claims are free of prior art.

    PNG
    media_image1.png
    422
    500
    media_image1.png
    Greyscale
	Dietrich et al. (Biotechnology Techniques, January 1998, vol. 12, no. 1, pages 49-54) disclose a method of assembling a gene sequence employing a plurality of double-stranded templates which are ligated to each other in the below depicted step (from Fig. 1):
As seen, multiple double-stranded DNA fragments are blunt-ligated in repeated deprotection steps and ligation, resulting in a double-stranded gene of desire sequence.
Each of the double-stranded nucleic acid fragments are analogous to first, second, and 
	Because the method disclosed by Dietrich et al. is an ordered assembly of double-stranded gene fragments, there is no reason to ligate the same double-stranded gene fragment to each other (see step (i) and (ii) of claim 16; and Figure 1B, process 2).
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        April 12, 2021
/YJK/